ORDER
WHEREAS, on October 20, 1992, this court suspended petitioner William F. Young from the practice of law for a period of 3 months, and
WHEREAS, petitioner has filed with this court an affidavit stating that he has complied fully with the requirements for reinstatement set forth in this court’s October 20, 1992, suspension order, and
WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed with this court an affidavit certifying that petitioner has complied with the requirements set forth in this court’s October 20, 1992, suspension order,
NOW, THEREFORE, IT IS HEREBY ORDERED, that petitioner is reinstated to the practice of law in the State of Minnesota effective immediately.